                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

 ERIC DAVID KELLER,

            Plaintiff,

            v.                                             Case No. 16-2143-CM-TJJ

 T-MOBILE,

            Defendant.


                                    MEMORANDUM & ORDER

       Plaintiff Eric David Keller filed this case claiming defendant T-Mobile failed to timely

investigate and resolve a fraud claim on plaintiff’s account. The case proceeded to arbitration, with an

award for defendant issued on August 23, 2017. On November 16, 2017, plaintiff sought to remove the

case from arbitration or, alternatively to compel a new arbitration, due to bias of the arbitrator and

unfairness in the hearing. The court denied that motion on January 25, 2018. Six months later—on July

25, 2018—plaintiff filed a motion to vacate. The court denied that motion on October 29, 2018. Now

the matter again is before the court upon a number of motions:

          Plaintiff’s Motion for Appointment of Counsel (Doc. 38);

          Defendant’s Motion to Dismiss (Doc. 40);

          Plaintiff’s Motion to Set Aside Stipulation to Arbitrate (Doc. 41);

          Plaintiff’s Motion for Hearing and Oral Argument (Doc. 42); and

          Plaintiff’s Motion to Reconsider (Doc. 43).

       The court first takes up defendant’s motion to dismiss. Defendant asks the court to dismiss the

case with prejudice because the arbitration award is final and there is no remaining case or controversy

before this court. Plaintiff argues that the case should not be dismissed because the arbitration award




                                                  -1-
should be vacated or set aside. But this court has already denied plaintiff’s request to vacate the

arbitration award. Plaintiff asks the court to reconsider that decision in Doc. 43, but plaintiff has not

identified a valid basis for reconsideration. Plaintiff’s request remains untimely, as the court held in

Doc. 39. And plaintiff’s request also fails on the merits, as the court discussed in detail in Doc. 23.

Dismissal of this case is proper.

       In defendant’s reply brief, defendant asks the court to impose filing restrictions on plaintiff. “The

right of access to the courts is neither absolute nor unconditional and there is no constitutional right of

access to the courts to prosecute an action that is frivolous or malicious.” Sieverding v. Colo. Bar Ass’n,

469 F.3d 1340, 1344 (10th Cir. 2006). The court has the inherent power to impose filing restrictions “if

they respond to ‘lengthy and abusive’ litigation history.” Greenlee v. U.S. Postal Serv., No. 06-2167-

CM, 2007 WL 141016, at *6 (D. Kan. Jan. 17, 2007) (citing Guttman v. Wildman, 188 F. App’x 691,

698 (10th Cir. 2006)). At this time, the history before the court has not reached the level of “lengthy and

abusive.” But the court does put plaintiff on notice that further filings in this case seeking the same relief

will likely result in restrictions. The arbitration award is final. This case is being dismissed, and the

time to ask for appointment of counsel and a hearing has passed. The court has already addressed

plaintiff’s arguments for vacating the arbitration award, and the court will not continue to consider

motions making the same claims. The court understands that plaintiff is dissatisfied with the outcome

of the arbitration proceedings. But plaintiff has already challenged the result, multiple times, reiterating

variations of the same arguments. Plaintiff’s arguments did not entitle him to relief the first or second

time—nor do they now.




                                                     -2-
       IT IS THEREFORE ORDERED that Defendant’s Motion to Dismiss (Doc. 40) is granted.

The case is dismissed with prejudice. The Clerk of Court is directed to enter judgment in favor of

defendant and against plaintiff.

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Appointment of Counsel (Doc. 38);

Plaintiff’s Motion to Set Aside Stipulation to Arbitrate (Doc. 41); Plaintiff’s Motion for Hearing and

Oral Argument (Doc. 42); and Plaintiff’s Motion to Reconsider (Doc. 43) are denied.

       The case is closed.

       Dated January 15, 2019, at Kansas City, Kansas.


                                                   s/ Carlos Murguia_______________
                                                   CARLOS MURGUIA
                                                   United States District Judge




                                                 -3-
